AFFIRM; and Opinion Filed April 16, 2015.




                                          Court of Appeals
                                                          S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-14-00467-CV

 JAMES DAY, INDIVIDUALLY AND D/B/A GARLAND PUBLIC SHOOTING RANGE,
                              Appellant
                                 V.
                      MICHAEL DOMIN, Appellee

                                On Appeal from the 298th Judicial District Court
                                             Dallas County, Texas
                                    Trial Court Cause No. DC-10-11094-M

                                         MEMORANDUM OPINION
                                     Before Justices Bridges, Fillmore, and Brown
                                             Opinion by Justice Fillmore

          A jury found the negligence of appellant James Day, individually and d/b/a Garland

Public Shooting Range, proximately caused injury to appellee Michael Domin and awarded

damages. In two issues, Day asserts the evidence is factually insufficient to support the jury’s

award of damages for future physical impairment and future medical expenses. We affirm the

trial court’s judgment.

                                                           Background 1

          Domin sued Day, alleging that, while working in the backyard of his residence in

Rowlett, Texas, he was struck by an errant bullet fired from the Garland Public Shooting Range.


     1
       Day does not challenge the sufficiency of the evidence to support a finding of liability. We will dispense with a recitation of facts
unnecessary to the resolution of the issues under consideration in this appeal.
A jury found Day’s negligence proximately caused Domin’s injuries and awarded damages of

$250,000 for physical pain and mental anguish sustained in the past; $100,000 for physical pain

and mental anguish Domin, in reasonable probability, will sustain in the future; $75,000 for

physical impairment in the past; $65,000 for physical impairment Domin, in reasonable

probability, will sustain in the future; $112,080.19 for medical care expenses incurred; 2 $200,000

for medical care expenses Domin, in reasonable probability, will incur in the future; $6,000 for

lost earning capacity; $50,000 for disfigurement in the past; and $50,000 for disfigurement

Domin, in reasonable probability, will sustain in the future.

          Day’s motion for new trial and motion to modify the trial court’s judgment were

overruled by operation of law, and he filed this appeal. In two issues, Day contends the evidence

is factually insufficient to support the jury’s findings of damages for future physical impairment

and future medical expenses. Alternatively, Day contends the jury’s findings of damages for

future physical impairment and future medical expenses are excessive.

                                                        Standard of Review

          When a party without the burden of proof challenges on appeal the factual sufficiency of

the evidence to support an adverse jury finding, we consider and weigh all the evidence and set

aside the verdict only if the evidence is so weak that the finding is clearly wrong and manifestly

unjust. Long v. Long, 196 S.W.3d 460, 464 (Tex. App.—Dallas 2006, no pet.); see also Cain v.

Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam). This factual sufficiency standard of review

applies specifically to an appellate point of error contending damages awarded by the jury are

excessive. Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 406 (Tex. 1998). In applying this

standard, we acknowledge the jury is the sole judge of the credibility of the witnesses and the



   2
       The parties stipulated medical charges of $112,080.19 were reasonably necessary for diagnosis, care, or treatment of Domin’s injuries.



                                                                     –2–
weight to be given their testimony. Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761

(Tex. 2003). Therefore, we cannot substitute our judgment for that of the jury. Id.

                                   Future Physical Impairment

       In his first issue, Day contends the evidence is factually insufficient to support the jury’s

award of damages for the physical impairment that Domin, in reasonable probability, will sustain

in the future. In the alternative, Day contends the jury’s finding of $65,000 for future physical

impairment is excessive. “Matters of past and future physical pain, mental anguish, and physical

impairment are particularly within the jury’s province.” Marvelli v. Alston, 100 S.W.3d 460, 482

(Tex. App.—Fort Worth 2003, pet. denied). “Therefore, as long as sufficient probative evidence

exists to support the jury’s verdict, neither the reviewing court nor the trial court is entitled to

substitute its judgment for that of the jury.” Id.

       “When someone suffers personal injuries, the damages fall within two broad categories—

economic and non-economic damages.” Golden Eagle Archery, 116 S.W.3d at 763. Economic

damages are traditionally those that compensate an injured party for lost wages, lost earning

capacity, and medical expenses, and non-economic damages include compensation for pain,

suffering, mental anguish, and disfigurement. Id. “Physical impairment, sometimes called loss

of enjoyment of life, encompasses the loss of the injured party’s former lifestyle.” Dawson v.

Briggs, 107 S.W.3d 739, 752 (Tex. App.—Fort Worth 2003, no pet.); see also Golden Eagle

Archery, 116 S.W.3d at 772 (when evidence supports submission, loss of enjoyment of life fits

best among factors factfinder may consider in assessing damages for physical impairment; if

other elements such as pain, suffering, mental anguish, and disfigurement are submitted, there is

little left for which to compensate under category of physical impairment other than loss of

enjoyment of life). “Physical impairment is an element of damages that extends beyond loss of

earning capacity and beyond any pain and suffering, to the extent that it produces a separate loss

                                                 –3–
that is substantial or extremely disabling.” Dawson, 107 S.W.3d at 752; see also Golden Eagle

Archery, 116 S.W.3d at 772 (if definition of physical impairment is provided to a jury, it would

be appropriate to advise jury it may consider loss of enjoyment of life as a factor, but jury should

be instructed that “the effect of any physical impairment must be substantial and extend beyond

any pain, suffering, mental anguish, lost wages or diminished earning capacity and that a

claimant should not be compensated more than once for the same elements of loss or injury”);

Allen v. Whisenhunt, 603 S.W.2d 242, 244 (Tex. Civ. App.—Houston [14th Dist.] 1980, writ

dism’d w.o.j.) (to recover damages for future physical impairment, one must have proof of

physical impairment extending beyond impediment to earning capacity and pain and suffering

and producing a distinctly separate loss that is substantial).

       There logically may be some overlap among the physical impairment, pain, suffering,

mental anguish, and disfigurement categories of non-economic damages. See Golden Eagle

Archery, 116 S.W.3d at 770. Here, there was no definition of physical impairment provided in

the jury charge. The jury charge, however, included an instruction that the jury was to consider

each element of damages separately and was not to include damages for one element in any other

element:

              Consider the elements of damages listed below and none other. Consider
       each element separately. Do not award any sum of money on any element if you
       have otherwise, under some other element, awarded a sum of money for the same
       loss. This [sic] is, do not compensate twice for the same loss, if any.

The charge permitted the jury to award separate amounts of damages for past and future pain and

mental anguish, physical impairment, and disfigurement. See id. at 770–71. In conducting our

factual sufficiency review, we presume the jury did not award damages to Domin for any

element more than once, unless the record demonstrates otherwise. See id. at 771.

       Where, as here, the categories of damages submitted to the jury were not defined and

“therefore were not cleanly and clearly segregated from one another, the question, then, is how
                                                 –4–
should the court of appeals review the factual sufficiency of the evidence supporting the jury’s

award for physical impairment.” Id. at 770. Since there is a possible overlap among the physical

impairment, pain and mental anguish, and disfigurement categories of non-economic damages,

the jury could have compensated Domin for future physical impairment in connection with an

award for future pain and mental anguish or disfigurement or divided compensation in some

manner between the categories, and the jury charge permitted the jury to make its own

determination of how to categorize and compensate the non-economic losses suffered by Domin.

See id. Day did not challenge the factual sufficiency of the evidence to support all potentially

overlapping categories of non-economic damages. Therefore, we “consider all the evidence that

bears on [the challenged] category” of future physical impairment “even if the evidence also

relates to another category of damages.” Id. at 773.

       Domin was forty-eight years of age at the time he was shot. The bullet entered his lower

back near his spine. The bullet lacerated Domin’s pancreas and diaphragm, and a rib was

fractured. Domin underwent emergent exploratory surgery on the day he was shot. Almost a

liter of blood was removed from his abdomen as a result of internal bleeding, and his lacerated

pancreas was repaired during that surgery. The lengthy surgical incision was closed externally

with over forty stitches. A chest tube was placed to address a collapsed lung. Domin was in the

hospital for ten days, six days of which were spent in the intensive care unit. He developed

pneumonia while on a ventilator to support his breathing. The bullet that remained lodged near

the spleen in soft tissue at the level of the thoracic twelfth spinal vertebrae was surgically

removed six months after Domin was shot.

       Domin has an incisional hernia from the exploratory abdominal surgery. The tissue

holding Domin’s abdomen intact posterior to his abdominal muscles has failed and the omentum,

or fatty covering, inside the abdomen and his small bowel are protruding through the hernia.

                                               –5–
Medical expert Benjamin Respass, M.D., testified that repair of the hernia would require surgery,

which may entail placement of surgical mesh in Domin’s abdomen for stability.             Respass

testified that Domin’s lacerated pancreas predisposes him to hospitalization once to three times a

year for treatment of pancreatitis, and Domin would also have to change his diet “tremendously.”

Respass testified the second complication that could be expected as a result of Domin’s lacerated

pancreas is development of diabetes mellitus, and the concomitant complications of peripheral

vascular disease, neuropathy, heart disease, renal disease, and eyesight deterioration. Domin, a

cigarette smoker, is “very likely” to have those complications. Respass testified that even if

Domin stopped smoking cigarettes, diabetes remains a known complication of injury to his

pancreas.

       Domin is married and has five children. At the time of his injury, his daughters were

twelve and one-half and eight years of age, respectively, and his triplet sons were two years of

age. Domin testified that at the end of his ten-day hospitalization, he just wanted to go home to

be with his family. For several weeks, he spent his days and nights sitting and sleeping in a

recliner and could not play with his children. In connection with his work as an automobile body

repairman, his abdominal incision makes it difficult for him to assume the awkward positions

necessary to locate and repair dents, and the strength of his abdominal muscles used in repair of

dents is adversely affected by the incision. Domin testified that although the pain has lessened

over time, he continues to experience some pain in his upper back, stomach, and areas of scar

tissue. Domin’s scars from exploratory abdominal surgery, chest tube placement, a pancreatic

drain, bullet entry, and removal of the bullet, as well as the bulge of his incisional hernia, were

shown to the jury. Domin testified that he does not remove his shirt when he takes his children

swimming or to the beach. Domin’s physician has advised him not to drink any alcohol,

although Domin testified he did not drink previously other than an occasional beer.

                                               –6–
          The evidence at trial established Domin had multiple continuing medical complications

arising from the injuries he sustained as a result of the gunshot. Domin experiences continuing

pain from an incisional hernia. Surgical repair of the hernia would necessitate time away from

his family during hospitalization and would limit activity with his family during recuperation.

Medical treatment for predictable complications from his lacerated pancreas, including

pancreatitis and diabetes, would also necessitate time away from his family during

hospitalizations and treatments and would limit activity with his family during recuperation. The

evidence also established that as a result of Domin’s damaged pancreas, it will be necessary for

him to change his diet. While Domin did not seek damages for lost earning capacity in the

future, 3 evidence of inability to work or difficulty accomplishing work tasks may support an

award of future physical impairment damages. See Demby v. Rivers, No. 01-08-00965-CV, 2009
WL 4437093, at *3 (Tex. App.—Houston [1st Dist.] Dec. 3, 2009, no pet.) (mem. op.)

(appellee’s inability to work after the accident was a part, but not all, of appellee’s proof of

physical impairment damages). Record evidence indicates that Domin’s future job performance

as an automobile body repairman will be impacted because it is difficult for him to assume the

awkward positions necessary to locate and repair dents, and the strength of his abdominal

muscles used in repair of dents is adversely affected.

          Considering the applicable standard of review and evidence of record, we conclude the

jury’s finding of future physical impairment is supported by factually sufficient evidence; the

evidence is not so weak that it can be said the jury’s finding of future physical impairment is

clearly wrong and manifestly unjust. See Long, 196 S.W.3d at 464.

          In a single sentence in his brief, Day alternatively contends the jury’s finding of $65,000

as compensation for future physical impairment is excessive. An appellant’s brief must contain a

   3
       Domin requested and received a damage award for loss of earning capacity in the past.



                                                                    –7–
clear and concise argument, including appropriate citations to authority. TEX. R. APP. P. 38.1(i).

Failure to cite legal authority or provide substantive analysis of the legal issue presented results

in waiver of the complaint. Olsen v. Comm’n for Lawyer Discipline, 347 S.W.3d 876, 884 (Tex.

App.—Dallas 2011, pet. denied). Although we question whether Day has adequately presented

this complaint on appeal, we nevertheless conclude that the jury’s award of $65,000, as

compensation for physical impairment Domin, in reasonable probability, will sustain in the

future, is not excessive.

       In reviewing a challenge that an award for a category of damages is excessive because

there is factually insufficient evidence to support it, we “should consider all the evidence that

bears on that category of damages, even if the evidence also relates to another category of

damages. To do otherwise would mean that evidence that reasonably could have supported the

jury’s award would not be considered, which would be improper.” Golden Eagle Archery, 116
S.W.3d at 773. “Matters of pain and suffering, mental anguish, physical impairment, and loss of

consortium are necessarily speculative, and it is particularly within the jury’s province to resolve

these matters and determine the amounts attributable thereto.” Lanier v. E. Founds., Inc., 401
S.W.3d 445, 455 (Tex. App.—Dallas 2013, no pet.). “An award of future damages in a personal

injury case is always speculative.” Pipgras v. Hart, 832 S.W.2d 360, 365 (Tex. App.—Fort

Worth 1992, writ denied). Considering the applicable standard of review and evidence of record,

we conclude that the jury’s finding of the amount of damages for future physical impairment—

less than the damages the jury found for past physical impairment, which are unchallenged on

appeal—is not excessive. The finding of damages for future physical impairment is supported

by factually sufficient evidence; the evidence is not so weak that it can be said the jury’s finding

is clearly wrong and manifestly unjust. See Long, 196 S.W.3d at 464.

       We resolve Day’s first issue against him.

                                                –8–
                                                   Future Medical Expenses

          In his second issue, Day contends the evidence is factually insufficient to support the

jury’s award of damages for the medical care expenses that Domin, in reasonable probability,

will incur in the future. In the alternative, Day contends the jury’s finding of $200,000 for future

medical care expenses is excessive. 4

          “To recover future medical expenses, a plaintiff must show there is a ‘reasonable

probability’ that such expenses will be incurred in the future.” Sanmina-SCI Corp. v. Ogburn,

153 S.W.3d 639, 642 (Tex. App.—Dallas 2004, pet. denied). This includes evidence proving

that, in all reasonable probability, future medical care will be required and the reasonable cost of

that care. Id.; see also Pustejovsky v. Rapid-Am Corp., 35 S.W.3d 643, 652 (Tex. 2000) (noting

courts have interpreted reasonable medical “probability” to mean greater than fifty percent

chance).

          Respess testified regarding the medical care that, in reasonable probability, Domin will

require in the future. Respess testified that the tissue holding Domin’s abdomen together had

failed and the omentum and small bowel were protruding through his incisional hernia. To

repair the incisional hernia, a general surgeon would “have to put mesh in [Domin’s] stomach to

make sure all that gets put back together.” With regard to complications Domin could “expect to

suffer for the rest of his life” as a result of the lacerated pancreas, Respess testified the two major

complications are chronic pancreatitis and diabetes.                                      Domin’s “likelihood” of chronic

pancreatitis is “much higher” following laceration of his pancreas, and the literature “has lots of

information about people developing pancreatitis after pancreatic insult or penetrating wound.”

Respess testified that “people with penetrating wounds to their pancreas get diabetes, and they

get all the complications of diabetes,” those being peripheral vascular disease, neuropathy, heart

   4
       Day does not challenge the admissibility of evidence regarding future medical expenses, as his counsel acknowledged at oral submission.



                                                                    –9–
disease, renal disease, and eyesight deterioration. Domin, a cigarette smoker, is “very likely” to

have those complications of diabetes; even if Domin stopped smoking cigarettes, diabetes

remains a known complication of injury to his pancreas.

       Respess further testified concerning the reasonable cost of the future medical care

Domin, in reasonable probability, will require. Respess testified that surgical repair of the

incisional hernia would cost $25,000. Domin’s “probable” hospitalizations twice a year for

pancreatitis would cost $5,000 or $6,000 each. Diabetes, if treatable on an outpatient basis,

would “probably” cost $200 or $300 a month. Respass did not testify regarding likely future

medical expenses if Domin developed complications associated with diabetes.

       At the time of trial, Domin was fifty-two years of age. In closing argument, Domin’s

counsel “assumed” Domin’s life expectancy was twenty years and calculated for the jury the

twenty-year cost of future medical treatment given the cost projections provided in the testimony

of Respass. The jury found the medical care expenses Domin, in reasonable probability, will

incur in the future total $200,000. This total figure is significantly less than a twenty-year

projection of costs argued by Domin’s counsel for pancreatitis and diabetes alone. For example,

the $200,000 award for future medical expenses could be supported solely by multiplying an

annual cost of $5,000 for hospitalization twice a year for pancreatitis (the lower end of the

Respass range) times a twenty-year life expectancy. The total cost of future medical expenses

would be higher if $6,000 per hospitalization twice a year for pancreatitis (the higher end of the

Respass range) was used in the calculation. This calculation would not account for the Respass

estimates of $25,000 for future medical expenses relating to incisional hernia repair surgery or

$200 to $300 per month for outpatient diabetes treatment, which would total $48,000 to $72,000

over a twenty-year period.




                                              –10–
       “An award of future damages in a personal injury case is always speculative. Life

expectancy, medical advances, and the future costs of products, services and money are not

matters of certainty, thus appellate courts are particularly reluctant to disturb a jury’s award of

these damages.” Pipgras, 832 S.W.2d at 365; see also Arrington v. Paschall, 352 S.W.2d 866,

869 (Tex. Civ. App.—Dallas 1961, writ ref’d n.r.e.) (“Matters of future medical expense, future

loss of earnings, and future pain and suffering, are necessarily speculative and it was peculiarly

within province of the jury to resolve these matters and to set the amount of such damages.”).

“In determining damages, the jury has discretion to award damages within the range of evidence

presented at trial.” Gulf States Utils. Co. v. Low, 79 S.W.3d 561, 566 (Tex. 2002). “Often a jury

must extrapolate an award of future damages from proof of other matters, for example, an award

of future medical damages based upon a finding of past medical treatment.” Pipgras, 832
S.W.2d at 365. With regard to future medical expenses, “[n]o precise evidence is required,” and

[t]he jury may make its award based upon the nature of the injuries, the medical care rendered

before trial, and the condition of the injured party at the time of trial.” City of San Antonio v.

Vela, 762 S.W.2d 314, 321 (Tex. App.—San Antonio 1988, writ denied).

       Respess’s testimony established there is a reasonable probability that Domin will require

future medical care and the reasonable cost of that future care. See Ogburn, 153 S.W.3d at 642.

Considering the applicable standard of review and evidence of record, we conclude the damages

found by the jury for the cost of future medical care is supported by factually sufficient evidence;

the evidence is not so weak that it can be said the jury’s finding is clearly wrong and manifestly

unjust. See Long, 196 S.W.3d at 464. Having concluded that the damages found by the jury for

the cost of future medical care are supported by factually sufficient evidence, we also conclude

the damages are not excessive. See Ellis, 971 S.W.2d at 406.       Accordingly, we resolve Day’s

second issue against him.

                                               –11–
                                         Conclusion

      Having resolved Day’s issues against him, we affirm the trial court’s judgment.




                                                 /Robert M. Fillmore/
                                                 ROBERT M. FILLMORE
                                                 JUSTICE



140467F.P05




                                            –12–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JAMES DAY, INDIVIDUALLY AND                          On Appeal from the 298th Judicial District
D/B/A GARLAND PUBLIC SHOOTING                        Court, Dallas County, Texas,
RANGE, Appellant                                     Trial Court Cause No. DC-10-11094-M.
                                                     Opinion delivered by Justice Fillmore,
No. 05-14-00467-CV         V.                        Justices Bridges and Brown participating.

MICHAEL DOMIN, Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee Michael Domin recover his costs of this appeal from
appellant James Day, Individually and d/b/a Garland Public Shooting Range.


Judgment entered this 16th day of April, 2015.




                                              –13–